[Cite as State v. Mastrodonato, 2018-Ohio-4004.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :    CASE NO. CA2018-01-002

                                                   :          OPINION
    - vs -                                                     10/1/2018
                                                   :

BRIAN MICHAEL MASTRODONATO,                        :

        Defendant-Appellant.                       :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2016-09-1440



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for defendant-
appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Brian Mastrodonato, appeals a decision of the Butler

County Court of Common Pleas denying his request for jail-time credit.

        {¶ 2} Mastrodonato was sentenced to a prison term of 12 months after pleading guilty

to violating a protection order. However, the trial court stayed the sentence and placed

Mastrodonato on community control. Twice thereafter, Mastrodonato violated the terms of
                                                                         Butler CA2018-01-002

his community control. Because of the first violation, the trial court continued the terms of

community control with additional sanctions, including 30 days in jail. The second time

Mastrodonato violated community control, the trial court revoked community control and

sentenced Mastrodonato to 90 days in jail. Mastrodonato then requested 57 days of jail-time

credit toward the 90-day sentence. The trial court denied Mastrodonato's request.

       {¶ 3} Mastrodonato filed a motion in the trial court to stay execution of his sentence,

which was denied. Mastrodonato also filed his appeal with this court. Mastrodonato raised

one assignment of error for our consideration; the trial court committed error when it failed to

award jail-time credit. However, since the filing of Mastrodonato's appeal, he has since

served his jail sentence and the matter he raises on appeal is moot.

       {¶ 4} Once an offender has served his sentence and has been released from prison,

any error relating to the calculation of his jail-time credit is moot because there is no existing

case or controversy to resolve. State ex rel. Compton v. Sutula, 132 Ohio St. 3d 35, 2012-

Ohio-1653, ¶ 5. "When a convicted defendant in a criminal case has * * * completed the

sentence for the offense, an appeal is moot unless evidence is offered from which an

inference can be drawn that the defendant will suffer some collateral disability or loss of civil

rights from such judgment or conviction." State v. Swain, 4th Dist. Washington No. 13CA16,

2015-Ohio-1137, ¶ 8. As jail-time credit relates only to the length of a sentence and not the

underlying conviction, no collateral disability results by applying the mootness doctrine to

felony sentences. State v. Barnes, 12th Dist. Warren No. CA2015-01-005, 2015-Ohio-3523.

       {¶ 5} Mastrodonato does not deny that he has been released from jail after serving

his entire sentence. However, he claims that his appeal is not moot because he served an

involuntary sentence once he moved the trial court to stay the execution of his sentence. In

support of his argument, Mastrodonato cites State v. Harris, 109 Ohio App. 3d 873 (5th

Dist.1996). Therein, the court determined that the defendant had served an involuntary
                                               -2-
                                                                       Butler CA2018-01-002

sentence once he had moved for and was denied a stay of execution of his sentence.

However, in Harris, the appellant had directly appealed his conviction and the appellate court

found that there was insufficient evidence to sustain the conviction. Harris had also filed a

stay in both the trial court and the appellate court, asking for the opportunity to appeal his

conviction before having to serve the sentence.

       {¶ 6} Unlike Harris, Mastrodonato was not appealing his conviction for violating the

terms of his community control. Mastrodonato was not challenging his conviction at the time

of his appeal, he was simply asking for an award of jail time credit towards a sentence he

was already serving.

       {¶ 7} Since Harris was released, the Ohio Supreme Court has spoken on the issue of

involuntariness and voluntariness regarding completing a misdemeanor sentence. City of

Cleveland Hts. v. Lewis, 129 Ohio St. 3d 389, 2011-Ohio-2673.               Therein, the court

determined that "the completion of a sentence is not voluntary and will not moot an appeal if

the circumstances surrounding it demonstrate that the appellant neither acquiesced in the

judgment nor abandoned the right to appellate review, that the appellant has a substantial

stake in the judgment of conviction, and that there is subject matter for the appellate court to

decide." Id. at ¶ 26.

       {¶ 8} Lewis had been convicted of obstructing official justice and was sentenced to a

suspended term of three days in jail, inactive probation for six months, as well as a $100 fine

and court costs, which he paid. Lewis then appealed his conviction in the appellate court.

During the pendency of his appeal, Lewis' inactive probation expired. The Ohio Supreme

Court determined that Lewis had involuntarily served his sentence because he never

acquiesced in the judgment nor abandoned the right to appellate review, and that he had a

substantial stake in the judgment of conviction so that there was subject matter for the

appellate court to decide.
                                              -3-
                                                                       Butler CA2018-01-002

       {¶ 9} Unlike Lewis, Mastrodonato never sought appellate review of his conviction and

thus acquiesced in the trial court's judgment of conviction. Thus, Mastrodonato no longer

has a substantial stake in the trial court's judgment of conviction and he solely challenges the

length of his sentence on appeal. Once the sentence was fully served, however, there is no

longer a matter for this court to decide.

       {¶ 10} As there is no pending case or controversy before this court, Mastrodonato's

sole assignment of error is moot, and accordingly, must be dismissed. App.R. 12(A)(1)(c);

State v. Stutler, 12th Dist. Butler No. CA2014-06-133, 2015-Ohio-726, ¶ 8.

       {¶ 11} Appeal dismissed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -4-